
	
		I
		112th CONGRESS
		2d Session
		H. R. 6135
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2012
			Mr. George Miller of
			 California (for himself, Mr.
			 Hinojosa, Ms. Richardson,
			 Mr. Polis,
			 Ms. Fudge,
			 Ms. Norton,
			 Mr. Grijalva,
			 Mr. Bishop of New York,
			 Mr. Davis of Illinois, and
			 Mr. Kucinich) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To increase transparency and reduce students’ burdens
		  related to transferring credits between institutions of higher
		  education.
	
	
		1.Short titleThis Act may be cited as the
			 Transferring Credits for College
			 Completion Act of 2012.
		2.Data reporting
			 requirements
			(a)Transfer
			 completion dataSection
			 132(i)(1) of the Higher Education Act of 1965 (20 U.S.C. 1015a(i)(1)) is
			 amended by adding at the end the following:
				
					(AA)The percentages of degree- or
				certificate-seeking undergraduate students enrolled at the institution who have
				transferred from another institution and who obtain a degree or certificate
				within—
						(i)the normal time for completion of, or
				graduation from, the student’s program (including the time spent as a degree-
				or certificate-seeking undergraduate student at any other institution);
						(ii)150 percent of the normal time for
				completion of, or graduation from, the student’s program (including the time
				spent as a degree- or certificate-seeking undergraduate student at any other
				institution); and
						(iii)200 percent of the normal time for
				completion of, or graduation from, the students program (including the time
				spent as a degree- or certificate-seeking undergraduate student at any other
				institution).
						.
			(b)Effective
			 dateThis section shall take
			 effect one year after the date of enactment of this Act.
			3.Articulation
			 agreements
			(a)Transfer of
			 credit policiesSection
			 485(h) of the Higher Education Act of 1965 (20 U.S.C. 1092(h)) is
			 amended—
				(1)in paragraph (1)—
					(A)by striking
			 and at the end of subparagraph (A);
					(B)by striking the
			 period at the end of subparagraph (B) and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(C)to the extent practicable, in each
				electronic and printed publication of the institution’s course schedule
				published on or after July 1, 2014, in a manner of the institution’s choosing,
				for each course or program of study listed in the institution’s course
				schedule, whether such course or program of study is transferable for credit
				toward the completion of a degree at a public institution of higher education
				in the State in which the institution is
				located.
							;
				and
					(2)by striking
			 paragraph (2) and inserting following:
					
						(2)Articulation
				agreementsExcept as provided
				in paragraph (3), each public institution of
				higher education participating in any program under this title shall, not later
				than July 1, 2014, enter into an articulation agreement (as defined in section
				486A(a)) held in common with the other public institutions of higher education
				that are in the State in which the institution is located and that are
				participating in any such program. Such articulation agreement shall, at a
				minimum, include the following:
							(A)A common general education core curriculum
				consisting of not less than 30 credit hours or the equivalent coursework, which
				are fully acceptable in transfer at any such public institution of higher
				education in the State toward meeting specific degree or certificate
				requirements.
							(B)Common course numbering for substantially
				similar courses in such common general education core curriculum.
							(C)A guarantee that an associate degree in an
				academic major in the arts or sciences that is awarded by a public institution
				of higher education in the State on or after July 1, 2014, shall be fully
				acceptable in transfer and credited as the first 2 years of a related
				baccalaureate program at a public institution of higher education in such
				State.
							(3)Exception for
				Tribal Colleges and UniversitiesA Tribal College or University
				(as defined in section 316) shall not be required to enter into or otherwise
				participate in an articulation agreement required under
				paragraph (2).
						(4)Rule of
				constructionNothing in this
				subsection shall be construed to—
							(A)except as provided in
				paragraph (2), authorize the Secretary or the
				National Advisory Committee on Institutional Quality and Integrity to require
				particular policies, procedures, or practices by institutions of higher
				education with respect to transfer of credit;
							(B)authorize an
				officer or employee of the Department to exercise any direction, supervision,
				or control over the curriculum, program of instruction, administration, or
				personnel of any institution of higher education, or over any accrediting
				agency or association;
							(C)limit the
				application of the General Education Provisions Act;
							(D)require an
				institution of higher education to accept or enroll a student; or
							(E)create any legally enforceable right,
				including with respect to a guarantee under
				paragraph (2)(C), on the part of a student
				to require an institution of higher education to accept the student for
				enrollment or to accept a transfer of credit from another
				institution.
							.
				(b)Articulation
			 agreementsSection 486A(b) of the Higher Education Act of 1965
			 (20 U.S.C. 1093a(b)) is amended—
				(1)in paragraph
			 (1)—
					(A)by inserting
			 that meet the requirements of section 485(h)(2) after
			 comprehensive articulation agreements;
					(B)by inserting
			 comprehensive articulation agreements after
			 practicable);
					(C)by striking
			 2010 and inserting 2014; and
					(D)by striking the
			 third sentence, including subparagraphs (A) through (D); and
					(2)in paragraph (2),
			 by inserting before the period at the end the following: and section
			 485(h)(2).
				
